El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
De la escritura presentada al Registro de la Propiedad de San Juan, Sección Segunda, extractamos los siguientes hechos:
Por escritura pública de enero 3 de 1931, las menores Silvia María y María Socorro Viera Díaz, representadas por su madre doña Socorro Díaz Viuda de Viera, dieron a prés-tamo la suma de $4,000 a don- Manuel Ramírez Santos, quien otorgó, a favor de dichas menores y en garantía del prés-tamo, hipoteca sobre dos fincas, una radicada en Caguas y la otra en Río Piedras. En septiembre 7 de 1939, Manuel Ramírez Santos y su esposa traspasaron las dos fincas a las menores, en pago del préstamo contraído. En la escritura de dación en pago se estipuló y cedió el “privilegio de opción de compra” a dicho Manuel Ramírez Santos siempre y cuando que éste pagara el importe de cuatro mil dólares que fué el préstamo original efectuado entre las partes, los intereses vencidos, contribuciones y una cantidad razonable de ganancias.
En el mes de abril de 1942 la señora madre de las meno-res compareció ante la Corte de Distrito de San Juan y soli-citó la aprobación del referido convenio y que se le autorizara *6para vender las dos fincas a Manuel Ramírez Santos por precio de $5,500. En abril 24, 1942 la corte de distrito dictó su resolución aprobando y autorizando la venta, la que se llevó a efecto el primero de mayo de 1942 mediante la escri-tura que ha dado motivo al presente recurso. Las razones que tuvo el registrador para negarse a inscribir la venta a favor de Ramírez, el aquí recurrente, aparecen consignadas en nota que lee así:
“Denegado el precedente documento por observarse que en la autorización judicial no se dispone por la Corte que la venta se veri-fique por el Márslial mediante subasta pública, por tratarse de bienes pertenecientes a personas menores de edad, ni dicha venta se ha prac-ticado en la forma antes expresada de conformidad con lo dispuesto por la ley y lo resuelto por la Corte Suprema repetidas veces, y to-mada en su lugar anotación preventiva ... en cuanto a la finca letra ‘B’ única perteneciente a la demarcación de este Registro.”
 De acuerdo con los alegatos de una y otra parte, la cláusula por la cual se otorgó a Ramírez la opción para la compra de las propiedades, lee así:
“Sexta: Manifiesta la adquirente doña Socorro Díaz Viuda de Viera, que en caso de que ella interese vender esa finca, le cederá el privilegio de opción a los esposos don Manuel Ramírez Santos y a doña María Serrano Viera, para que ellos compren dichas fincas, empezando a contarse dicho privilegio de opción a partir de la fecha del otorgamiento de esta escritura hasta el término de un año, siempre que dichos esposos comparecientes paguen el importe total del capital e intereses aquí reseñados, todos los gastos en que se ha incurrido en el otorgamiento de esta escritura y su inscripción, inclusive las cantidades adeudadas en concepto de contribuciones al Pueblo de Puerto Rico.”
Parece evidente que al impartir su aprobación al pro-puesto traspaso de las propiedades a Ramírez, la corte de distrito, no obstante haber tenido ante sí la escritura de dación en pago a favor de las menores, no tuvo en cuenta que el derecho concedido o reservado a Ramírez, que era en *7realidad una preferencia para el caso de venta y no nna “opción de compra”, sólo podía ser ejercitado por Ramírez dentro de nn término de nn año, contado desde la fecha de la escritura de dación en pago, y únicamente en el caso de que la Sra. Viera interesare vender las fincas. Habiendo sido otorgada la escritura de dación en pago en septiembre 7 de 1939, el derecho de preferencia en caso de venta, conce-dido a Ramírez, dejó de existir en septiembre 7 de 1940, desde cuya fecha las dos menores se convirtieron en dueñas ab-solutas de las dos fincas, con derecho a venderlas libremente y sin obligación de dar preferencia alguna al recurrente Sr. Ramírez.
Asumiendo, sin resolverlo, que el derecho de preferencia reservado a Ramírez era, durante el término de su existencia, válido y obligatorio para las menores, ¿ estaba facultada la corte de distrito, en abril 29 de 1942, diecinueve meses después de haber expirado el llamado privilegio de opción, para autorizar la venta de las propiedades a Ramírez, como si el supuesto privilegio a favor de éste aún existiera y prescindiendo del requisito legal de venta por el márshal y en subasta pública? Opinamos y resolvemos que la corte de distrito carecía de tal facultad y que la orden por ella dictada en abril 29 de 1942, autorizando la venta a Ramírez, en cumplimiento de la estipulación efectuada en la escritura de dación en pago, es nula por ser contraria a las disposiciones expresas de los artículos 80 y 82 de la Ley sobre Procedimientos Legales Especiales, artículos 614 y 616 del Código de Enjuiciamiento Civil, ed. 1933.

La nota recurrida debe ser confirmada.